 



Exhibit 10.1
CASH SYSTEMS INC.
COMMON STOCK PURCHASE AGREEMENT
     THIS COMMON STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered
into as of November 17, 2005 by and between The Viejas Band of Kumeyaay Indians,
a federally recognized Indian tribe, (“Viejas”) and CASH SYSTEMS INC., a
Delaware corporation (the “Company”).
1. AGREEMENT TO PURCHASE AND SELL STOCK.
     1.1 Authorization. As of the Closing (as defined below) the Company will
have authorized the issuance, pursuant to the terms and conditions of this
Agreement, of up to 710,000 unregistered and restricted shares of the Company’s
Common Stock, $0.001 par value (the “Common Stock”).
     1.2 Agreement to Purchase and Sell. The Company agrees to sell to Viejas at
the Closing, and Viejas agrees to purchase from the Company at the Closing, the
710,000 shares of Common Stock of the Company for the aggregate price of
$4,470,160, or a per share price of $6.296. The shares of Common Stock purchased
and sold pursuant to this Agreement will be collectively hereinafter referred to
as the “Purchased Shares.”
2. CLOSING. The purchase and sale of the Purchased Shares will take place at the
offices of DLA Piper Rudnick Gray Cary US LLP at 4:00 p.m., Pacific Daylight
Time, within three (3) days following the satisfaction and/or waiver of all
conditions to close set forth in Sections 6 and 7 hereof (other than conditions
which can be satisfied only by the delivery of certificates, opinions or other
documents at the Closing), unless another date or place is agreed in writing by
each of the parties hereto. At the Closing, the Company will deliver to Viejas a
certificate representing the number of Purchased Shares that Viejas has agreed
to purchase hereunder against delivery to the Company by Viejas of the full
purchase price of such Purchased Shares, paid by (i) a check payable to the
Company’s order, or (ii) wire transfer of funds to the Company.
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby represents
and warrants to Viejas that, except as set forth in the Disclosure Schedule (the
“Disclosure Schedule”) separately delivered by the Company to Viejas (which
Disclosure Schedule shall be deemed to be representations and warranties to
Viejas by the Company under this Section and to qualify each of the
representations and warranties set forth herein), the statements in the
following paragraphs of this Section 3 are all true and correct:
     3.1 Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware, and has all requisite corporate power and authority to
conduct its business as currently conducted. The Company is qualified to do
business as a foreign corporation in each jurisdiction where failure to be so
qualified could reasonably be expected to have a material adverse effect on

 



--------------------------------------------------------------------------------



 



the business, assets, financial condition or results of operations or assets of
the Company (the “Business”) (such effect referred to as a “Material Adverse
Effect”).
     3.2 Capitalization. Immediately before the Closing the capitalization of
the Company will consist of the following:
          (a) The authorized capital stock of the Company consists of 50,000,000
shares of common stock, $0.001 par value per share. As of October 25, 2005,
16,876,738 shares of the Common Stock were issued and outstanding. As of
September 30, 2005, the Company had authorized or reserved 3,500,000 shares of
the Common Stock for issuance pursuant to the Company’s option plans, and the
Company had granted options to purchase 2,282,750 shares of the Common Stock
under the Company’s option plans. All of the issued and outstanding shares of
the Common Stock are, and all shares reserved for issuance pursuant to the
Company’s option plans will be, upon issuance in accordance with the terms
specified in such plans, respectively, and the agreements pursuant to which they
are issuable, duly authorized, validly issued, fully paid and non-assessable and
have not been issued in violation of any preemptive or similar rights. Except
pursuant to the Company’s option plans and this Agreement, there are no
outstanding subscriptions, options, warrants, calls, preemptive rights or other
contracts, commitments, understandings or arrangements, including any right of
conversion or exchange under any outstanding security, instrument or agreement
(together, “Options”), obligating the Company to issue or sell any capital
shares of the Company or to grant, extend or enter into any Option with respect
thereto.
          (b) There are no agreements to which the Company is a party and by
which it is bound, with respect to the voting (including voting trusts or
proxies) or sale or transfer of any securities of the Company.
          (c) There are no outstanding commitments, understandings, arrangements
or contractual obligations of the Company to repurchase, redeem or otherwise
acquire any shares of the Company’s capital stock.
     3.3 Subsidiaries. Except for the subsidiaries of the Company listed on the
Disclosure Schedule, each of which is not a “significant subsidiary” as defined
in Rule 1-02 of Regulation S-X, the Company does not presently own or control,
directly or indirectly, any interest in any other corporation, partnership,
trust, joint venture, association, or other entity.
     3.4 Due Authorization; No Violation. All corporate action on the part of
the Company and its officers, directors and stockholders necessary for the
authorization, execution and delivery of, and the performance of all obligations
of the Company under, this Agreement, and the authorization, issuance,
reservation for issuance and delivery of all of the Purchased Shares being sold
under this Agreement, has been taken or will be taken prior to the Closing, and
this Agreement constitutes a valid and legally binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and (ii) the effect of rules of law
governing the availability of equitable remedies. Neither the execution,
delivery or performance by the Company of this Agreement nor the consummation by
the Company of the transactions

2



--------------------------------------------------------------------------------



 



contemplated hereby will (i) conflict with or result in a breach of any
provision of the Company’s Certificate of Incorporation, as amended, or the
Company’s Bylaws, as amended (ii) conflict with, result in a violation or breach
of, or cause a default (or give rise to any right of termination, cancellation
or acceleration) under any of the terms, conditions or provisions of any
agreement, instrument or obligation to which the Company is a party, which
default could reasonably be expected to have a Material Adverse Effect or
(iii) violate any law, statute, rule or regulation or judgment, order, writ,
injunction or decree of any governmental authority, in each case applicable to
the Company or its properties or assets and which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
     3.5 Valid Issuance of Stock. The Purchased Shares, when issued, sold and
delivered in accordance with the terms of this Agreement for the consideration
provided for herein, will be duly and validly issued, fully paid and
nonassessable and are not subject to preemptive or other similar rights of any
stockholder of the Company.
     3.6 Governmental Consents. No consent, approval, order or authorization of,
or registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority on the part of the Company is
required in connection with the valid execution and delivery of this Agreement,
the offer, sale and issuance of the Purchased Shares, or the consummation of the
transactions contemplated by this Agreement, except for qualifications or
filings under the Securities Act of 1933, as amended (the “Act”) and the
applicable rules and regulations (the “Rules and Regulations”) of the Securities
and Exchange Commission (the “Commission”) under the Act, and all other
applicable securities laws as may be required in connection with the
transactions contemplated by this Agreement. All such qualifications will be
effective on the Closing, and all such filings be made within the time
prescribed by law.
     3.7 Litigation. There is no action, suit, proceeding, claim, arbitration or
investigation (“Action”) pending (or, to the Company’s knowledge, currently
threatened) against the Company, its activities, properties or assets, which
(i) might prevent the consummation of the transactions contemplated hereby or
(ii) if adversely resolved against the Company could reasonably be expected to
have a Material Adverse Effect.
     3.8 American Stock Exchange Listing. The Common Stock is registered
pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and is listed on the American Stock Exchange (“AMEX”). The
Company has not received any notification that the Commission or AMEX is
contemplating the termination of such registration or listing. Before any
registration statement in connection with the Purchased Shares is declared
effective by the Commission, the Purchased Shares will, if required by the
listing rules of AMEX, have been approved for listing on AMEX, subject to notice
of issuance.
     3.9 SEC Filings and Financial Statements.
          (a) The Company’s SEC forms, reports and documents required to be
filed (“collectively, the “Company SEC Reports”) since December 31, 2002 (i) at
the time filed, complied in all material respects with the applicable
requirements of the Securities Act and the Exchange Act, as the case may be, and
(ii) did not at the time they were filed (or if amended or

3



--------------------------------------------------------------------------------



 



           superseded by a filing prior to the date of this Agreement, then on
the date of such filing) contain any untrue statement of a material fact or omit
to state a material fact required to be stated in such Company SEC Reports or
necessary in order to make the statements in such Company SEC Reports, in the
light of the circumstances under which they were made, not misleading. None of
the Company’s subsidiaries are required to file any forms, reports or other
documents with the SEC.
          (b) Each of the consolidated financial statements (including, in each
case, any related notes) contained in the Company SEC Reports, complied as to
form in all material respects with the applicable published rules and
regulations of the SEC with respect thereto, was prepared in accordance with
United States GAAP applied on a consistent basis throughout the periods involved
(except as may be indicated in the notes to such financial statements or, in the
case of unaudited statements, as permitted by Form 10-Q promulgated by the SEC)
and presented fairly, in all material respects, the consolidated financial
position of the Company as of and at the respective dates and the consolidated
results of its operations and cash flows for the periods indicated, except that
the unaudited interim financial statements were or are subject to normal and
recurring year-end adjustments which were not or are not expected to be material
in amount.
     3.10 Absence of Certain Changes or Events. Since June 30, 2005, the Company
has not experienced a Material Adverse Effect, and the Company has conducted its
business in the ordinary course and in a manner consistent with past practices.
Since June 30, 2005, the Company has not agreed to take any action outside the
ordinary course of business or that would (if the action were taken immediately)
constitute a breach of any of the covenants, representations or warranties of
the Company contained in this Agreement.
     3.11 Disclosure. The representations and warranties made by the Company in
this Agreement (including the Disclosure Schedule) and the Filings when read
together do not contain any untrue statement of a material fact and do not omit
to state a material fact necessary to make the statements herein as a whole not
misleading.
     3.12 Governmental Permits, Etc. The Company possesses all licenses,
franchises, governmental approvals, permits or other governmental authorizations
(collectively, “Authorizations”) relating to the operation of the Business,
except for those Authorizations the failure of which to possess would not,
separately or in the aggregate, have a Material Adverse Effect. To the Company’s
knowledge, the Company is in compliance with the terms of all Authorizations and
all laws, ordinances, regulations and decrees which to the Company’s knowledge
are applicable to the Business, except for such non-compliance which does not,
separately or in the aggregate, have a Material Adverse Effect.
     3.13 Insurance. The Company is covered by insurance with companies the
Company believes to be responsible and in such amounts and covering such risks
as it believes to be adequate for the conduct of its Business and the value of
its properties and which, it believes, is customary for companies engaged in
similar businesses in similar industries. The Company has no knowledge that any
such carrier has grounds or intends to cancel or fail to renew such policies.

4



--------------------------------------------------------------------------------



 



     3.14 Intellectual Property. To the Company’s knowledge after reasonable
investigation, the Company owns or possesses the patents, patent rights,
licenses, inventions, copyrights, know-how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures) and other rights or interests in items of intellectual property
as are necessary for the operation of the Business operated by it (the “Patent
and Proprietary Rights”), except where the failure to own or possess such rights
would not have a Material Adverse Effect; the Company has not received notice of
any asserted rights with respect to any of the Patent and Proprietary Rights
which, if determined unfavorably with respect to the interests of the Company
would have a Material Adverse Effect; and the Company has not received notice
and is otherwise aware of any infringement of or conflict with asserted rights
of others with respect to any of the Patent or Proprietary Rights, which
infringement or conflict (if the subject of any unfavorable decision, ruling or
finding), individually or in the aggregate, would result in a Material Adverse
Effect.
     3.15 Employees. The Company is not aware that any officer or key employee,
or that any group of key employees, intends to terminate their employment with
the Company, nor does the Company have any present intention to terminate the
employment of any officer, key employee or group of key employees.
4. REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS OF VIEJAS. Viejas hereby
represents and warrants to, and agrees with, the Company, that:
     4.1 Authorization. All governmental action on the part of Viejas and its
tribal general council, tribal council, officers and directors necessary for the
authorization, execution and delivery of, and the performance of all obligations
of Viejas under, this Agreement has been taken or will be taken prior to the
Closing, and this Agreement constitutes a valid and legally binding obligation
of Viejas, enforceable against Viejas in accordance with its terms, except as
enforceability may be limited by Section 8.3.
     4.2 Purchase for Own Account. The Purchased Shares to be purchased by
Viejas hereunder will be acquired for investment for Viejas’ own account, not as
a nominee or agent, and not with a view to the public resale or distribution
thereof within the meaning of the Act, and Viejas has no present intention of
selling, granting any participation in, or otherwise distributing the same.
Viejas also represents that Viejas has not been formed for the specific purpose
of acquiring the Purchased Shares.
     4.3 Disclosure of Information. Viejas has received or has had full access
to all the information it considers necessary or appropriate to make an informed
investment decision with respect to the Purchased Shares to be purchased by
Viejas under this Agreement. Viejas further has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of the Purchased Shares and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to Viejas or to which Viejas had access. The foregoing,
however, does not in any way limit or modify the representations and warranties
made by the Company in Section 3 or the Disclosure Schedules.

5



--------------------------------------------------------------------------------



 



     4.4 Investment Experience. Viejas understands that the purchase of the
Purchased Shares involves substantial risk. Viejas: (i) has experience as an
investor in securities of companies in the development stage and acknowledges
that Viejas is able to bear the economic risk of Viejas’ investment in the
Purchased Shares and has such knowledge and experience in financial or business
matters that Viejas is capable of evaluating the merits and risks of this
investment in the Purchased Shares and protecting its own interests in
connection with this investment or (ii) has a preexisting personal or business
relationship with the Company and certain of its officers, directors or
controlling persons of a nature and duration that enables Viejas to be aware of
the character, business acumen and financial circumstances of such persons.
     4.5 Accredited Investor Status. Viejas is an “accredited investor” within
the meaning of Regulation D promulgated under the Act.
     4.6 Restricted Securities. Viejas understands that the Purchased Shares are
characterized as “restricted securities” under the Act inasmuch as they are
being acquired from the Company in a transaction not involving a public offering
and that under the Act and the Rules and Regulations such securities may be
resold without registration under the Act only in certain limited circumstances.
In this connection, Viejas represents that Viejas is familiar with Rule 144 of
the Commission and understands the resale limitations imposed thereby and by the
Act. Viejas understands that the Company is under no obligation to register any
of the Purchased Shares other than pursuant to the Registration Rights
Agreement.
     4.7 Further Limitations on Disposition. Without in any way limiting the
representations set forth above, Viejas further agrees not to make any
disposition of all or any portion of the Purchased Shares unless and until:
          (a) there is then in effect a registration statement under the Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or
          (b) (i) Viejas shall have notified the Company of the proposed
disposition and shall have furnished the Company with a statement of the
circumstances surrounding the proposed disposition, and (ii) Viejas shall have
furnished the Company, at the expense of Viejas or its transferee, with an
opinion of counsel, reasonably satisfactory to the Company, that such
disposition will not require registration of such securities under the Act.
          Notwithstanding the provisions of paragraphs (a) and (b) above, no
such registration statement or opinion of counsel shall be required: (i) for any
routine transfer of any Purchased Shares in compliance with Rule 144 or
Rule 144A (except that an opinion of counsel may be required for other than
routine Rule 144 transactions), or (ii) for any transfer of Purchased Shares by
an investor that is a partnership or a corporation to (A) a partner of such
partnership or stockholder of such corporation, or (B) the estate of any such
partner or stockholder; provided, that in each of the foregoing cases the
transferee agrees in writing to be subject to the terms of this Section 4 (other
than Section 4.5) to the same extent as if the transferee were an original
investor hereunder.

6



--------------------------------------------------------------------------------



 



     4.8 Legends. It is understood that the certificates evidencing the
Purchased Shares will bear the legends set forth below:
          (a) THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS
OF CERTAIN STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE
REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN
FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED
TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.
          (b) THE SHARES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO THE
PROVISIONS OF, AND MAY HAVE CERTAIN REGISTRATION RIGHTS PURSUANT TO, THE
PROVISIONS OF A PURCHASE AGREEMENT BETWEEN THE COMPANY AND THE HOLDER, WHICH MAY
RESTRICT THE TRANSFER OF SUCH SHARES IN CERTAIN CIRCUMSTANCES. A COPY OF SUCH
AGREEMENT MAY BE OBTAINED, WITHOUT CHARGE, AT THE COMPANY’S PRINCIPAL OFFICE.
          (c) After consultation with counsel for Viejas (or counsel to a
transferee of Viejas), any legend that counsel to the Company reasonably deems
appropriate under the laws of the State of Delaware.
     The legends set forth in (a) and (b) above shall, upon the request of
Viejas or transferee of Viejas, be promptly removed by the Company from any
certificate evidencing Purchased Shares upon delivery to the Company of an
opinion of counsel to the Company, that the legended security can be freely
transferred in a public sale without a registration statement being in effect
under the Act and in compliance with exemption requirements under applicable
state securities laws and that such transfer will not jeopardize the exemption
or exemptions from registration pursuant to which the Company issued the
Purchased Shares; provided, however, that no such opinion shall be required in
connection with routine sales of Purchased Shares pursuant to a registration
statement. In connection with any such opinion, Viejas (of transferee of Viejas)
shall provide such certifications as may be reasonably be deemed necessary for
the delivery of such opinion.
     4.9 Restrictions on Further Investment. Viejas will not without prior
approval of the Company’s Board of Directors purchase additional shares of the
Company if such purchases would bring the total shares of the Company owned by
Viejas to five percent (5%) of the total outstanding shares of Purchaser.
5. INTERIM OPERATIONS OF THE COMPANY. The Company shall use its commercially
reasonable efforts to procure that, and the Company covenants and agrees that,
after the date hereof and prior to the Closing Date, except (i) as expressly
provided in this

7



--------------------------------------------------------------------------------



 



Agreement, (ii) as set forth in the Disclosure Schedule or (iii) as may be
agreed in writing by Viejas:
     (a) the Company shall conduct its business in the same manner as heretofore
conducted and only in the ordinary course, and each of the Company and its
subsidiaries shall use its best efforts to preserve the business organization of
the Company intact, keep available the services of the current officers and
employees of the Company and maintain the existing relations with franchisees,
customers, suppliers, creditors, business partners and others having business
dealings with the Company;
     (b) the Company shall not amend or otherwise change its certificate of
incorporation or bylaws;
     (c) the Company shall not issue, sell, pledge, dispose of, grant, encumber,
or authorize the issuance, sale, pledge, disposition, grant or encumbrance
(including in each case by way of share split, combination or reclassification)
of any shares of its capital stock, or any options, warrants, convertible
securities or other rights of any kind to acquire any shares of such capital
stock, or any other ownership interest (including any phantom interest), of the
Company, except pursuant to the terms of the options and the warrants
outstanding on the date of this Agreement;
     (d) the Company shall not incur any indebtedness outside the ordinary
course of business or issue any debt securities or assume, guarantee or endorse,
or otherwise as an accommodation become responsible for, the obligations of any
person, or make any loans or advances;
     (e) the Company shall file, on a timely basis, with appropriate taxing
authorities all Tax Returns required to be filed prior to the Closing Date.
     (f) the Company shall not take, or agree to or commit to take, any action
that would or is reasonably likely to result in any of the conditions to the
Closing set forth in Sections 6 or 7 not being satisfied, or would make any
representation or warranty of the Company contained herein inaccurate in any
respect at, or as of any time prior to, the Closing Date, or that would
materially impair the ability of the Company or Viejas to consummate the Closing
in accordance with the terms hereof or materially delay such consummation; and
     (g) Purchaser shall not enter into any agreement, contract, commitment or
arrangement to do any of the foregoing, or authorize, recommend, propose or
announce an intention to do, any of the foregoing.
6. CONDITIONS TO VIEJAS’ OBLIGATIONS AT CLOSING.
     6.1 Closing. The obligations of Viejas under Section 2 of this Agreement to
purchase the Purchased Shares at the Closing are subject to the fulfillment or
waiver, on or before the Closing, of each of the following conditions, and the
Company shall use all reasonable efforts to cause such conditions to be
satisfied on or before the Closing:

8



--------------------------------------------------------------------------------



 



          (a) Representations and Warranties True. Each of the representations
and warranties of the Company contained in Section 3 shall be true and correct
on and as of the Closing with the same effect as though such representations and
warranties had been made on and as of the Closing.
          (b) Performance. The Company shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing and
shall have obtained all approvals, consents and qualifications necessary to
complete the purchase and sale described herein.
          (c) Compliance Certificate. The Company shall have delivered to Viejas
at the Closing a certificate signed on its behalf by its President, Chief
Executive Officer, Chief Financial Officer or Secretary certifying that the
conditions specified in Sections 5.1.1 and 5.1.2 have been fulfilled.
          (d) Registration; Securities Exemptions. The offer and sale of the
Purchased Shares to Viejas pursuant to this Agreement shall be exempt from the
registration requirements under the Act, as amended, and the rules thereunder
and the registration and/or qualification requirements of all other applicable
state securities laws (the “Law”).
          (e) No Material Change. There shall have been no material adverse
change in the Business from the date of this Agreement.
          (f) Registration Rights Agreement. The Company shall have executed and
delivered to Viejas a Registration Rights Agreement, substantially in the form
of Exhibit A attached hereto, in connection with the Purchased Shares.
          (g) Asset Purchase Agreement. That certain Asset Purchase Agreement
dated as of November 17, 2005 by and among the Company and Borrego Springs Bank,
N.A., a national banking association, relating to the sale of the assets of a
business, shall have been executed and remain in effect. The transactions
contemplated thereby shall be consummated promptly after the Closing hereunder.
7. CONDITIONS TO THE COMPANY’S OBLIGATIONS AT CLOSING.
     7.1 Closing. The obligations of the Company under this Agreement to sell
the Purchased Shares to Viejas at the Closing are subject to the fulfillment or
waiver on or before the Closing of each of the following conditions by Viejas,
and Viejas shall use all reasonable efforts to cause such conditions to be
satisfied on or before the Closing:
          (a) Representations and Warranties. The representations and warranties
of Viejas contained in Section 4 shall be true and correct on and as of the
Closing with the same effect as though such representations and warranties had
been made on and as of the Closing.
          (b) Payment of Purchase Price. Viejas shall have delivered to the
Company the purchase price for the Purchased Shares, in accordance with the
provisions of Section 2.

9



--------------------------------------------------------------------------------



 



          (c) Registration; Securities Exemptions. The offer and sale of the
Purchased Shares to Viejas pursuant to this Agreement shall be exempt from the
registration requirements under the Act and shall be exempt from the
qualification requirements of the Law and the registration and/or qualification
requirements of all other applicable state securities laws.
8. MISCELLANEOUS.
     8.1 Survival of Warranties. The representations, warranties and covenants
of the Company and Viejas contained in or made pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the Closing and shall
in no way be affected by any investigation of the subject matter thereof made by
or on behalf of Viejas, their counsel or the Company, as the case may be.
     8.2 Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties.
     8.3 Governing Law; Limited Waiver of Sovereign Immunity and Dispute
Resolution. This Agreement shall be governed by and construed under the internal
laws of the State of Delaware except as provided in this Section 8.3:
          (a) Grant of Limited Waiver. Viejas is a federally recognized Indian
Tribe that retains full sovereign immunity from unconsented suit. Subject to and
limited by the provisions herein, Viejas hereby expressly grants to Company a
limited waiver of tribal sovereign immunity for the specific purpose of
enforcing payment by Viejas of the consideration referenced in Section 2 of this
Agreement, or for enforcement of the Representations, Warranties and Certain
Agreements of Viejas as stated in Section 4 of this Agreement, and for no other
purpose whatsoever.
          (b) Dispute Resolution. The parties agree that any dispute between
them arising under the sections of this Agreement referenced in paragraph
(a) above shall be resolved by a two-step dispute resolution process under the
rules of J.A.M.S. of San Diego, California. (See: www.jams-endispute.com). The
dispute shall first be submitted to mediation before a neutral panelist,
followed if necessary by final and binding arbitration by the same, or if
requested by either party, another J.A.M.S. panelist. By entering into this
Agreement, both parties are giving up the right to have any such dispute decided
before a court of law or a jury. The parties specifically select the United
States District Court for the Southern District of California, and applicable
Courts of Appeal (the “Federal Courts”), as the exclusive forum for the
enforcement of any arbitration award, and Viejas hereby waives its immunity as a
sovereign government limited to and only to the extent necessary for the
mediation and arbitration before J.A.M.S. and enforcement of the award, if any,
in the Federal Courts. This waiver shall include the power to render awards,
orders, decisions or judgments, and to enforce any and all such awards, orders,
decisions or judgments by writ of execution or otherwise. Each party further
agrees that Viejas has waived its claims of immunity as herein limited, and that
both parties have agreed to the jurisdiction of the tribunals in the order
designated above to determine the question of whether, by this paragraph, such
tribunal has the appropriate jurisdiction and whether each party has waived its
immunity or otherwise consented to resolution of the dispute by such tribunal.
In the event that J.A.M.S. is no longer offering mediation and/or arbitration
services, the

10



--------------------------------------------------------------------------------



 



parties agree to the substitution of the American Arbitration Association
(AAA) and the application of AAA’s Commercial Arbitration Rules.
          (c) No Third-Party Beneficiary. This limited waiver of sovereign
immunity shall extend only to Company, and shall not be construed to the benefit
of any third party, nor shall the waiver confer on any third party the right to
infringe or invade, in any manner whatsoever, the sovereignty or immunity of
Viejas or its enterprises. Viejas hereby reserves all powers of self-government
and sovereign immunity against any and all claims and actions except those
expressly and specifically provided in this Section 8.3.
          (d) Enforcement. Except as expressly provided herein, Viejas consents
only to the jurisdiction of the United States District Court, Southern District
of California, including the federal courts of appeal with jurisdiction over
such court. In the event the above-described court determines that it lacks
jurisdiction to hear the case, Viejas and the Company agree to submit the
dispute to the Chancery Court of the State of Delaware.
          (e) Expenses of Judicial Enforcement. In the event of any mediation,
arbitration or legal proceedings between the parties, the prevailing party shall
recover from the non-prevailing party all of its costs, expenses, and attorney’s
fees incurred in connection with any such proceedings. The parties expressly
agree that this provision shall survive the termination or expiration of this
Agreement.
          (f) Retention of Sovereign Immunity. By the waiver contained in this
Section 8.3, Viejas, as a federally recognized Indian Tribe, does not waive,
limit or modify its sovereign immunity from unconsented suit or proceedings in
arbitration and/or litigation, except as provided in this Section 8.3.
     8.4 Counterparts. This Agreement may be executed in two or more
counterparts and by facsimile, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.
     8.5 Headings. The headings and captions used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement. All references in this Agreement to sections, paragraphs, exhibits
and schedules shall, unless otherwise provided, refer to sections and paragraphs
hereof and exhibits and schedules attached hereto, all of which exhibits and
schedules are incorporated herein by this reference.
     8.6 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given when mailed, delivered personally, telecopied
(which is confirmed) or sent by an overnight courier service, such as Federal
Express, to the parties at the following addresses (or at such other address for
a party as shall be specified by such party by like notice):

11



--------------------------------------------------------------------------------



 



If to the Company, to:
Cash Systems Inc.
7350 Dean Martin Drive, Suite 309
Las Vegas, NV 89139
Attention: Michael D. Rumbolz — Chief Executive Officer
Telephone: 702-987-7169
Telecopy: 702-987-7168
With a copy to:
Cash Systems Inc.
7350 Dean Martin Drive, Suite 309
Las Vegas, NV 89139
Attention: Zev E. Kaplan — General Counsel
Telephone: 702-987-7169
Telecopy: 702-987-7168
and
If to Viejas, to:
The Viejas Band of Kumeyaay Indians
5000 Willows Road
Alpine, CA 91901
Attention: Mr. Frank Riolo — Chief Executive Officer
Copy to: Ms. Diane Vitols — General Counsel
Telephone: 619-659-2502
With a copy to:
DLA Piper Rudnick Gray Cary US LLP
4365 Executive Drive, Suite 1100
San Diego, CA 92121
Attention: Jeffrey T. Baglio
Telephone: 858-677-1400
Telecopy: 858-677-1401
     8.7 No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s or broker’s fee or commission in connection with this
transaction. Viejas agrees to indemnify and to hold harmless the Company from
any liability for any commission or compensation in the nature of a finder’s or
broker’s fee (and any asserted liability) for which Viejas or any of its
officers, partners, employees, or representatives is responsible. The Company
agrees to indemnify and to hold harmless Viejas from any liability for any
commission or compensation in the nature of a finder’s or broker’s fee (and any
asserted liability) for which the Company or any of its officers, employees or
representatives is responsible.

12



--------------------------------------------------------------------------------



 



     8.8 Costs, Expenses. Each party’s costs in connection with the preparation,
execution delivery and performance of this Agreement (including without
limitation legal fees) shall be borne by that party.
     8.9 Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and Viejas.
     8.10 Severability. If one or more provisions of this Agreement are held to
be invalid, illegal or unenforceable under applicable law, such provision(s)
shall be excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision(s) were so excluded and shall be enforceable in
accordance with its terms.
     8.11 Entire Agreement. This Agreement, together with any exhibits or
schedules hereto, constitutes the entire agreement and understanding of the
parties with respect to the subject matter hereof and supersedes any and all
prior negotiations, correspondence, agreements, understandings duties or
obligations between the parties with respect to the subject matter hereof.
     8.12 Further Assurances. From and after the date of this Agreement, upon
the request of Viejas or the Company, the Company and Viejas shall execute and
deliver such instruments, documents or other writings as may be reasonably
necessary or desirable to confirm and carry out and to effectuate fully the
intent and purposes of this Agreement.
[Remainder of this page intentionally left blank]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Common Stock
Purchase Agreement as of the date first above written.

                  CASH SYSTEMS, INC.    
 
           
 
  By   /s/ Michael Rumbolz

        Name: Michael Rumbolz         Title: Chief Executive Officer    
 
                THE VIEJAS BAND OF KUMEYAAY         INDIANS, A FEDERALLY
RECOGNIZED         INDIAN TRIBE    
 
           
 
  By   /s/ Anthony R. Pico

   
 
  Name: Anthony R. Pico  
 
  Title: Tribal Chairman  

[COUNTERPART SIGNATURE PAGE
COMMON STOCK PURCHASE AGREEMENT]

14



--------------------------------------------------------------------------------



 



Exhibit A
Registration Rights Agreement
REGISTRATION RIGHTS AGREEMENT
     This Registration Rights Agreement (the “Agreement”) is made and entered as
of this 17th day of November, 2005 by and among Cash Systems, Inc., a Delaware
corporation (the “Issuer”) and The Viejas Band of Kumeyaay Indians, a federally
recognized Indian tribe, or its assigns (“Holder”).
     WHEREAS, Issuer and Holder have entered into that certain Common Stock
Purchase Agreement, dated as of November 17, 2005 (the “Purchase Agreement”)
pursuant to which Holder purchased 710,000 shares of common stock of Issuer
(“Issuer Common Stock”);
     WHEREAS, as a condition of entering into the Purchase Agreement, Holder has
required the registration rights set forth below.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants contained in this Agreement and for other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
     1. Certain Definitions.
     As used in this Agreement, the following terms shall have the following
meanings:
     “1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
     “1934 Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
     “Prospectus” shall mean the prospectus included in any Registration
Statement, as amended or supplemented by any prospectus supplement, with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus.
     “Register,” “registered” and “registration” refer to a registration made by
preparing and filing a registration statement or similar documents in compliance
with the 1933 Act, and the declaration or ordering of effectiveness of such
registration statement or document.

 



--------------------------------------------------------------------------------



 



     “Registration Expenses” shall mean all reasonable expenses incurred by
Issuer in complying with Section 2 hereof, including all registration and filing
fees, listing fees for the Issuer Common Stock, printing expenses, fees and
disbursements of counsel for Issuer, and blue sky fees and expenses in all
states.
     “Registrable Securities” shall mean the Issuer Common Stock issued pursuant
to the Purchase Agreement; provided, however, that a Holder’s Registrable
Securities shall cease to be Registrable Securities when all shares held by
Holder may be sold in a three-month period pursuant to Rule 144 without regard
to volume limitations.
     “Registration Statement” shall mean any registration statement filed under
the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such registration statement.
     “Rule 144” shall mean Rule 144 under the 1933 Act, as such rule may be
amended from time to time, or any similar rule or regulation adopted by the SEC
(excluding Rule 144A).
     “SEC” means the U.S. Securities and Exchange Commission.
     2. Shelf Registration.
          (a) Registration Statement. Not later than thirty (30) days after the
Closing (as defined in the Purchase Agreement), Issuer shall prepare and file
with the SEC one Registration Statement pursuant to Rule 415 under the 1933 Act
covering the Registrable Securities (the “Shelf Registration”). The Shelf
Registration shall be on Form S-3 or another appropriate form permitting
registration of such Registrable Securities for resale by Holder from time to
time.
          (b) Effectiveness. Issuer shall use its best efforts to cause the
Shelf Registration to become effective not later than ninety (90) days after the
Closing. Subject to the requirements of the 1933 Act, including without
limitation, requirements relating to updating through post-effective amendments
or otherwise, Issuer shall use its commercially reasonable efforts to keep the
Shelf Registration continuously effective until the earlier of (i) such time as
all of the Registrable Securities have been sold or otherwise disposed of by the
Holder and (ii) the second anniversary of the Closing. Issuer shall take such
actions under the laws of various states as may be required to cause the resale
of the Registrable Securities pursuant to the Shelf Registration to be lawful.
          (c) Suspension Period. Following the effectiveness of a Registration
Statement filed pursuant to this Section 2, Issuer may, at any time, suspend the
effectiveness of such Registration Statement for up to 30 days, as appropriate
(a “Suspension Period”) if Issuer determines in good faith that it would be
detrimental to Issuer and its stockholders to use a Prospectus under the
Registration Statement because

2



--------------------------------------------------------------------------------



 



of a development or potential development involving Issuer which Issuer would be
obligated to disclose in the Prospectus, but which disclosure would be premature
at such time or in Issuer’s reasonably judgment have a material adverse effect
upon Issuer or its stockholders, and prior to suspending such use, Issuer
provides Holder notice of the intended suspension and a description in
reasonable detail of the basis therefor. Issuer may not use more than two
Suspension Periods in any 6-month period and at least 30 days must separate each
Suspension Period. Issuer shall use its commercially reasonable efforts to limit
the duration and number of any Suspension Periods. Holder agrees that, upon
receipt of any notice from Issuer of a Suspension Period, Holder shall forthwith
discontinue disposition of shares covered by such Registration Statement or
Prospectus until Holder (i) is advised in writing by Issuer that the use of the
applicable Prospectus may be resumed, (ii) has received copies of a supplemental
or amended Prospectus, if applicable, and (iii) has received copies of any
additional or supplemental filings which are incorporated or deemed to be
incorporated by reference in such Prospectus.
     3. Expenses of Registration. All Registration Expenses shall be borne by
Issuer; provided, however, that the term Registration Expenses shall not
include, and in no event will the Issuer be obligated to pay, stock transfer
taxes or underwriters’ or brokers’ discounts or commissions relating to
Registrable Securities and all fees and disbursements of any counsel of any
holder of Registrable Securities.
     4. Issuer Obligations. Issuer shall:
          (a) prepare and file with the SEC such amendments and supplements to
any Registration Statement and associated Prospectus as may be necessary to keep
such Registration Statement effective;
          (b) furnish to Holder such number of copies of a Prospectus, including
a preliminary prospectus, and all amendments and supplements thereto and such
other documents as Holder may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by Holder;
          (c) use its best efforts to prevent the issuance of any stop order or
other suspension of effectiveness and, if such order is issued, obtain the
withdrawal of any such order at the earliest possible moment;
          (d) prior to any public offering of Registrable Securities, register
or qualify such Registrable Securities for offer and sale under the securities
or blue sky laws of such jurisdictions as Holder may reasonably request and do
any and all other reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, however, that Issuer shall not be required in
connection therewith or as a condition thereto to (i) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section, (ii) subject itself to general taxation in any such jurisdiction,
(iii) file a general consent to service of process in any such jurisdiction,
(iv) provide any undertakings that cause Issuer undue expense or burden, or
(v) make any change in its charter or bylaws;

3



--------------------------------------------------------------------------------



 



          (e) cause all Registrable Securities covered by the Registration
Statement to be listed on the securities exchange, interdealer quotation system
or other market on which similar securities issued by Issuer are then listed;
and
          (f) as promptly as practicable, notify Holder, at any time when a
Prospectus relating to the Registrable Securities is required to be delivered
under the 1933 Act, upon discovery that, or as promptly as practicable after
becoming aware of any event as a result of which, the Prospectus included in
such Registration Statement, as then in effect, includes an untrue statement of
a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in the light
of the circumstances then existing, and promptly prepare and furnish to Holder a
reasonable number of copies of a supplement to or an amendment of such
Prospectus as may be necessary so that, as thereafter delivered to the purchaser
of such Registrable Securities, such Prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing.
     5. Obligations of Holder.
          (a) It shall be a condition precedent to the obligations of Issuer to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities that Holder shall furnish in writing to Issuer such
information regarding itself, the Registrable Securities held by Holder and the
intended method of disposition of such Registrable Securities held by Holder as
shall be reasonably required to effect the registration of such Registrable
Securities, and shall execute such documents in connection with such
registration as Issuer may reasonably request. At least fifteen (15) business
days prior to the first anticipated filing date of the Registration Statement,
Issuer shall notify Holder of the information Issuer requires from Holder if
Holder elects to have any of its Registrable Securities included in the
Registration Statement.
          (b) Holder agrees to cooperate with Issuer as reasonably requested by
Issuer in connection with the preparation and filing of the Registration
Statement hereunder.
          (c) Holder agrees that, upon receipt of any notice from Issuer
suspending the effectiveness of the Registration Statement or of any event
rendering the Registration Statement no longer effective, Holder will
immediately discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities held or owned by it
until Holder’s receipt of the copies of the supplemented or amended Prospectus
filed with the SEC and declared effective and, if so directed by Issuer, Holder
shall deliver to Issuer (at the expense of Issuer) or destroy (and deliver to
Issuer a certificate of destruction) all copies in Holder’s possession (except
copies for the files of Holder) of the Prospectus covering the Registrable
Securities current at the time of receipt of such notice.
     6. Indemnification.

4



--------------------------------------------------------------------------------



 



          (a) Indemnification by Issuer. Issuer agrees to indemnify and hold
harmless, to the fullest extent permitted by law, Holder, its officers,
directors, partners and employees and each person who controls Holder (within
the meaning of the 1933 Act) against all losses, claims, damages, liabilities,
costs (including, without limitation, reasonable attorney’s fees) and expenses
(collectively, “Loss”) caused by (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, Prospectus or any
preliminary prospectus or any amendment or supplement thereto or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, except insofar as
the same are based upon any information furnished in writing to Issuer by
Holder, expressly for use therein or results from Holder’s failure to deliver a
copy of a Registration Statement or Prospectus (or any amendment or supplement
thereto or any final Prospectus that corrects an untrue statement or omission of
a material fact in a preliminary prospectus) after Issuer has furnished Holder
with a copy thereof, or (ii) any violation by Issuer of any federal, state or
common law, rule or regulation applicable to Issuer in connection with any
Registration Statement, Prospectus or any preliminary prospectus, or any
amendment or supplement thereto.
          (b) Indemnification by Holder of Registrable Securities. In connection
with any registration pursuant to the terms of this Agreement, Holder will
furnish to Issuer in writing such information as Issuer reasonably requests
concerning Holder or the proposed manner of distribution for use in connection
with any Registration Statement or Prospectus and Holder agrees to indemnify and
hold harmless, to the fullest extent permitted by law, Issuer, its directors,
officers, employees, stockholders, affiliates and each person who controls
Issuer (within the meaning of Section 15 of the 1933 Act) against any Loss
resulting from any untrue statement of a material fact or any omission of a
material fact required to be stated in the Registration Statement or Prospectus
or preliminary prospectus or amendment or supplement thereto or necessary to
make the statement therein not misleading, but only to the extent that such
untrue statement or omission is contained in any information furnished in
writing by Holder to Issuer specifically for inclusion in such Registration
Statement or Prospectus or amendment or supplement thereto. In no event shall
the liability of Holder be greater in amount than the dollar amount of the
proceeds (net of all expenses paid by Holder and the amount of any damages
Holder has otherwise been required to pay by reason of such untrue statement or
omission) received by Holder upon the sale of the Registrable Securities giving
rise to such indemnification obligation.
          (c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that any person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such person unless (x) the
indemnifying party has agreed to pay such fees or expenses, or (y) the
indemnifying party shall have failed to timely assume the defense of such claim
and employ counsel reasonably satisfactory to such person or (z) in the
reasonable judgment

5



--------------------------------------------------------------------------------



 



of any such person, a conflict of interest exists between such person and the
indemnifying party with respect to such claims, in which case, if the person
notifies the indemnifying party in writing that such person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such person; and provided further, that the failure of any indemnified party to
give notice as provided herein shall not relieve the indemnifying party of its
obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation. It is understood that the indemnifying party shall
not, in connection with any proceeding in the same jurisdiction, be liable for
fees or expenses of more than one separate firm of attorneys at any time for all
such indemnified parties. No indemnifying party will, except with the consent of
the indemnified party, consent to entry of any judgment or enter into any
settlement that does not include as an unconditional terms thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.
          (d) Contribution. If for any reason the indemnification provided for
in the preceding clauses (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of Holder be greater in amount than
the dollar amount of the proceeds (net of all expenses paid by Holder and the
amount of any damages Holder has otherwise been required to pay be reason of
such untrue or alleged untrue statement or omission or alleged omission)
received by it upon the sale of the Registrable Securities giving rise to such
contribution obligation.
     7. Rule 144 Reporting. With a view to making available to Holder the
benefits of certain rules and regulations of the SEC which may permit the sale
of the Registrable Securities to the public, subject in all cases to applicable
law and the terms and conditions set forth herein, Issuer agrees to use its
commercially reasonable efforts to:
          (a) make and keep public information available, as those terms are
understood and defined in Rule 144, as long as Registrable Securities are
outstanding;
          (b) file with the SEC, in a timely manner, all reports and other
documents required of the Company under the 1933 Act and the 1934 Act;
          (c) so long as Holder owns any Registrable Securities, furnish to
Holder forthwith upon request: a written statement by Issuer as to its
compliance with the reporting requirements of Rule 144 and of the 1934 Act; a
copy of the most recent annual or quarterly report of Issuer; and such other
reports and documents as Holder may

6



--------------------------------------------------------------------------------



 



reasonably request in availing itself or any rule or regulation of the SEC
allowing it to sell any such securities without registration or pursuant to a
registration on Form S-3; and
          (d) take all such action (including without limitation the furnishing
of the information described in Rule 144(d)(4)) as may be necessary or helpful
to facilitate a sale of Registrable Securities by Holder.
     8. Miscellaneous.
          (a) Amendments and Waivers. This Agreement may be amended only by a
writing signed by the Company and Holder. Issuer may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if Issuer shall have obtained the written consent to such amendment, action
or omission to act, of Holder.
          (b) Notices. All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered personally
or sent by overnight courier or facsimile to the parties at the following
addresses and numbers or at such other addresses and numbers as shall be
specified by the parties by like notice:
(i) if to Issuer:
Cash Systems Inc.
7350 Dean Martin Drive, Suite 309
Las Vegas, NV 89139
Attention: Michael D. Rumbolz — Chief Executive Officer
Telephone: 702-987-7169
Telecopy: 702-987-7168
with a copy, which shall not constitute notice, to:
Cash Systems Inc.
7350 Dean Martin Drive, Suite 309
Las Vegas, NV 89139
Attention: Zev E. Kaplan — General Counsel
Telephone: 702-987-7169
Telecopy: 702-987-7168
(ii) if to Holder:
The Viejas Band of Kumeyaay Indians
5000 Willows Road
Alpine, CA 91901
Attention: Mr. Frank Riolo — Chief Executive Officer
Copy to: Ms. Diane Vitols — General Counsel

7



--------------------------------------------------------------------------------



 



Telephone: 619-659-2502
with a copy, which shall not constitute notice, to:
DLA Piper Rudnick Gray Cary US LLP
4365 Executive Drive, Suite 1100
San Diego, CA 92121
Attention: Jeffrey T. Baglio
Telephone: 858-677-1400
Telecopy: 858-677-1401
          (c) Notice so given shall (in the case of notice so given by mail) be
deemed to be given when received and (in the case of notice so given by
facsimile or personal delivery) on the date of actual transmission or (as the
case may be) personal delivery.
          (d) Assignments and Transfers by Holder. This Agreement and all the
rights and obligations of Holder hereunder may not be assigned or transferred to
any transferee or assignee except as set forth herein. Holder may make such
assignment or transfer only to a transferee or assignee of Registrable
Securities that is an affiliate (as such term is defined in Rule 405 of the 1933
Act); provided, that (i) such transfer or assignment is made expressly subject
to the applicable provisions of this Agreement and the transferee or assignee
agrees in writing to be bound by the applicable terms and conditions hereof, and
(ii) Issuer is provided with written notice of such assignment. Any such
transferee or assignee shall thereafter be considered “Holder” for purposes of
this Agreement.
          (e) Benefits of the Agreement. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.
          (f) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          (g) Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
          (h) Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its terms
to the fullest extent permitted by law.

8



--------------------------------------------------------------------------------



 



          (i) Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
          (j) Entire Agreement. This Agreement, together with the agreements and
documents referred to in the Purchase Agreement, is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement, together with the
agreements and documents referred to in the Purchase Agreement, supersedes all
prior agreements and understandings between the parties with respect to such
subject matter.
          (k) Applicable Law; Limited Waiver of Sovereign Immunity; Dispute
Resolution. This Agreement shall be governed by and construed under the laws of
the State of California except as provided in this Section 8 (k).
               (i) Grant of Limited Waiver. The Viejas Band of Kumeyaay Indians,
as Holder, is a federally recognized Indian Tribe that retains full sovereign
immunity from unconsented suit. Subject to and limited by the provisions herein,
Holder hereby expressly grants to Issuer a limited waiver of tribal sovereign
immunity for the specific purpose of enforcing the Obligations of Holder
referenced in Section 5 of this Agreement, and for enforcement of the
Indemnification obligations referenced in Section 6 of this Agreement, and for
no other purpose whatsoever.
               (ii) Dispute Resolution. The parties agree that any dispute
between them arising under the Sections of this Agreement referenced in
paragraph 1 above shall be resolved by a two-step dispute resolution process
under the rules of J.A.M.S. of San Diego, California. (See:
www.jams-endispute.com). The dispute shall first be submitted to mediation
before a neutral panelist, followed if necessary by final and binding
arbitration by the same, or if requested by either party, another J.A.M.S.
panelist. By entering into this Agreement, both parties are giving up the right
to have any such dispute decided before a court of law or a jury. The parties
specifically select the United States District Court for the Southern District
of California, and applicable Courts of Appeal (“the Federal Courts”), as the
exclusive forum for the enforcement of any arbitration award, and Holder hereby
waives its immunity as a sovereign government limited to and only to the extent
necessary for the mediation and arbitration before J.A.M.S. and enforcement of
the award, if any, in the Federal Courts. This waiver shall include the power to
render awards, orders, decisions or judgments, and to enforce any and all such
awards, orders, decisions or judgments by writ of execution or otherwise. Each
party further agrees that Holder has waived its claims of immunity as herein
limited, and that both parties have agreed to the jurisdiction of the tribunals
in the order designated above to determine the question of whether, by this
paragraph, such tribunal has the appropriate jurisdiction and whether each party
has waived its immunity or otherwise consented to resolution of the dispute by
such tribunal. In the event that J.A.M.S. is no longer offering mediation and/or
arbitration services, the parties agree to

9



--------------------------------------------------------------------------------



 



the substitution of the American Arbitration Association (AAA) and the
application of AAA’s Commercial Arbitration Rules.
               (iii) No Third-Party Beneficiary. This limited waiver of
sovereign immunity shall extend only to Issuer, and shall not be construed to
the benefit of any third party, nor shall the waiver confer on any third party
the right to infringe or invade, in any manner whatsoever, the sovereignty or
immunity of the Viejas Band of Kumeyaay Indians or its enterprises. Holder
hereby reserves all powers of self-government and sovereign immunity against any
and all claims and actions except those expressly and specifically provided in
this Section 8 (k).
               (iv) Enforcement. Except as expressly provided herein, Holder
consents only to the jurisdiction of the United States District Court, Southern
District of California, including the federal courts of appeal with jurisdiction
over such court. In the event the above-described court determines that it lacks
jurisdiction to hear the case, Holder and Issuer agree to submit the dispute to
the Superior Court of the State of California.
               (v) Expenses of Judicial Enforcement. In the event of any
mediation, arbitration or legal proceedings between the parties, the prevailing
party shall recover from the non-prevailing party all of its costs, expenses,
and attorney’s fees incurred in connection with any such proceedings. The
parties expressly agree that this provision shall survive the termination or
expiration of this Agreement.
               (vi) Retention of Sovereign Immunity. By this waiver, Holder, as
a federally recognized Indian Tribe, does not waive, limit or modify its
sovereign immunity from unconsented suit or proceedings in arbitration and/or
litigation, except as provided in this Section 8 (k).
[remainder of page intentionally left blank —signature page follows]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

              Issuer:   CASH SYSTEMS, INC.    
 
           
 
  By:        
 
     
 
Name: Michael Rumbolz    
 
      Title: Chief Executive Officer    
 
            Holder:   THE VIEJAS BAND OF KUMEYAAY INDIANS    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

11